September 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           ELTON BAZILE, JR., Appellant

NO. 14-12-00188-CR                         V.

                          THE STATE OF TEXAS, Appellee
                        ________________________________

      This cause was heard on the motion of the appellant to withdraw notice of appeal.
Having considered the motion the Court orders the appeal DISMISSED.

      We further order the mandate be issued immediately.

      We further order this decision certified below for observance.